The State, through its Assistant Attorney General, has filed a motion to dismiss the appeal on the ground of want of jurisdiction because of the absence of a recognizance such as required by law. The form of the recognizance prescribed is set out in article 903, C.C.P. Among other things, it is required that it shall state that the appellant has been convicted, naming the offense. This is omitted in the recognizance found in the record, and under the decisions of this court it is rendered thereby fatally defective. Watson v. State, 62 Tex. Crim. 620; White v. State, 68 Tex.Crim. Rep., 151 S.W. Rep., 826.
The State's motion must be sustained, and the appeal dismissed.
Dismissed.